Order entered May 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01536-CV

                           EDWARD JAMES POWELL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-51405-Y

                                            ORDER
       The reporter’s record is past due. The record reflects the trial court conducted a hearing

on July 17, 2014. The docketing sheet states that Sharon Hazlewood, the former Official Court

Reporter for the Criminal District Court No. 7, was the reporter at the hearing. The clerk’s

record contains appellant’s request for the reporter’s record. It is not clear from the request for

the reporter’s record that Ms. Hazlewood received the request.

       Accordingly, we ORDER Ms. Hazlewood to file, by JUNE 15, 2015, the reporter’s

record from the hearing conducted on July 17, 2014. We DIRECT the Clerk of this Court to

send a copy of this order by electronic transmission to the Honorable Elizabeth Frizell, Presiding

Judge of the Criminal District Court No. 7, Ms. Hazlewood, Vearneas Faggett, Official Court
Reporter for the Criminal District Court No. 7, and all counsel of record.

                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE